                  Case 18-12491-CSS               Doc 2031        Filed 09/02/20         Page 1 of 5




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


                                                                 § Chapter 11
    In re:                                                       §
                                                                 § Case No. 18-12491 (CSS)
    PROMISE HEALTHCARE GROUP, et al.,                            §
                                                                 § (Jointly Administered)
                     Debtors. 1                                  §


                                       AFFIDAVIT OF PUBLICATION

           I, Justin Plerqui, depose and say that I am employed by Prime Clerk LLC (“Prime
    Clerk”), the claims, noticing and solicitation agent for the Debtors in the above-captioned chapter
    11 cases.

        This Affidavit of Publication includes a sworn statement verifying that the Notice of (A)
Approval of Disclosure Statement, (B) Establishment of Procedure for the Solicitation and
Tabulation of Votes to Accept or Reject the Plan (C) Approval of the Forms of Ballot and
Solicitation Materials, (D) Establishment of Voting Record Date, (E) Scheduling of the
Confirmation Hearing and Establishment of the Deadline for Filing Objections to Confirmation
of the Plan, and (F) Approval of the Related Forms of Notice, as conformed for publication,
was published on September 1, 2020, in the national edition of The New York Times as
described on Exhibit A attached hereto.




1
    The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
    number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
    Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
    (6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
    LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
    Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
    Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837),
    Promise Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of
    Florida at The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc.
    (8552), Promise Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital
    of Salt Lake, Inc. (0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104),
    Promise Properties of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport,
    LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of
    Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1,
    LLC (6535), Success Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC
    (2328), Promise Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301),
    Promise Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and Services
    Company, Inc. (7766). The mailing address for the Debtors, solely for purposes of notices and communications, is
    c/o FTI Consulting, 50 California Street, Suite 1900, San Francisco, CA 94111.
             Case 18-12491-CSS         Doc 2031     Filed 09/02/20    Page 2 of 5



                                                                  /s/ Justin Plerqui
 Dated: September 1, 2020                                         Justin Plerqui



 State of New York
 County of New York

 Subscribed and sworn to (or affirmed) before me on September 1, 2020, by Justin Plerqui,
 proved to me on the basis of satisfactory evidence to be the person who appeared before
 me.




/s/ Liz Santodomingo
Notary Public, State of New York
No. 01SA6301250
Qualified in New York County
Commission Expires April 14, 2022




                                                2                                SRF 45705
Case 18-12491-CSS   Doc 2031   Filed 09/02/20   Page 3 of 5




                       Exhibit A
Case 18-12491-CSS   Doc 2031   Filed 09/02/20   Page 4 of 5
                                                                      Case 18-12491-CSS                   Doc 2031           Filed 09/02/20            Page 5 of 5
CMYK                                                             Nxxx,2020-09-01,B,003,Bs-BW,E1


                                                                                  THE NEW YORK TIMES BUSINESS TUESDAY, SEPTEMBER 1, 2020                                                                                                                   N                                                    B3



                                                                                                                   MEDIA




Trump Books Keep Coming, and Readers Can’t Look Away
   By ELIZABETH A. HARRIS                                                                                                                                                                                                                     600,000.
    and ALEXANDRA ALTER                                                                                                                                                                                                                          Other significant Trump books
Since it was released in May, the                                                                                                                                                                                                             coming this month include Mr.
latest book in the Hunger Games                                                                                                                                                                                                               Woodward’s “Rage,” an investiga-
series, “The Ballad of Songbirds                                                                                                                                                                                                              tive work that details Mr. Trump’s
and Snakes,” has sold 1.3 million                                                                                                                                                                                                             dealings with North Korea and his
copies, a home run of a best seller                                                                                                                                                                                                           handling of the coronavirus pan-
by publishing’s standards.                                                                                                                                                                                                                    demic; a book by Andrew Weiss-
   Mary L. Trump’s memoir about                                                                                                                                                                                                               mann, the lead prosecutor in the
her uncle, “Too Much and Never                                                                                                                                                                                                                special counsel’s office; a book
Enough,” outsold it in its first                                                                                                                                                                                                              about the F.B.I.’s investigation
week.                                                                                                                                                                                                                                         into Russia’s election interference
   Books about politicians and                                                                                                                                                                                                                by Peter Strzok, a former F.B.I.
                                                                                                                                                                                                                                              deputy assistant director of coun-
government are not considered
                                                                                                                                                                                                                                              terintelligence, and “Donald
surefire commercial hits. But
                                                                                                                                                                                                                                              Trump v. The United States: In-
since President Trump entered of-
                                                                                                                                                                                                                                              side the Struggle to Stop a Presi-
fice, books about his campaign,
                                                                                                                                                                                                                                              dent,” by Michael S. Schmidt, an
his administration, his family, his
                                                                                                                                                                                                                                              investigative reporter for The
business, his policies, even his golf
                                                                                                                                                                                                                                              New York Times. A memoir from
game have poured out of publish-
                                                                                                                                                                                                                                              Rick Gates, a high-level aide on
ing houses big and small.
                                                                                                                                                                                                                                              the 2016 campaign and a witness
   And many of these titles have                                                                                                                                                                                                              in the Russia investigation, is
sold extraordinarily well.                                                                                                                                                                                                                    slated for October publication.
   “No matter what your political                                                                                                                                                                                                                There is also “Melania and Me:
position, there’s really no doubt                                                                                                                                                                                                             The Rise and Fall of My Friend-
that the strong feelings around                                                                                                                                                                                                               ship With the First Lady,” by
the Trump administration have                                                                                                                                                                                                                 Stephanie Winston Wolkoff, a for-
pushed book sales in a way we’ve                                                                                                                                                                                                              mer friend and adviser who has
never seen before in the political                                                                                                                                                                                                            said she was forced out of the ad-
arena,” said Kristen McLean, the                                                                                                                                                                                                              ministration and “thrown under
executive director of business de-                                                                                                                                                                                                            the bus” following reports about
velopment at NPD Books, a mar-                                                                                                                                                                                                                excessive spending on the inaugu-
ket research firm. “The volume of                                                                                                                                                                                                             ration, which she was closely in-
best-selling titles is really remark-                                                                                                                                                                                                         volved in.
able.”                                                                                                                                                                                                                                           “There’s always some pub-
   Early on in Mr. Trump’s presi-                                                                                                                                                                                                             lisher or some agent saying the in-
dency came the first big journalis-                                                                                                                                                                                                           terest in Trump is exhausted, this
tic exposés, starting with Michael                                                                                                                                                                                                            book did really well, but no one
Wolff’s “Fire and Fury” and then                                                                                                                                                 JESSICA WHITE/THE NEW YORK TIMES
                                                                                                                                                                                                                                              wants to read anymore about
Bob Woodward’s “Fear,” which                                                                                                                                                                                                                  this,” said Matt Latimer, a founder
sold more than two million copies.         Indeed, there have been plenty       both sides of the aisle.                                                                                                                                      of Javelin, a Washington-based lit-
Next came the insider accounts of       of hits by conservative authors             Real-time political books detail-                                                                                                                         erary agency. “And then another
the tumult within the White House       who support the president, includ-      ing the inner workings of an ad-                                                                                                                              book comes out that everyone
from the many officials who re-         ing Edward Klein’s “All Out War:        ministration have been a popular                                                                                                                              wants to read. And it never ends.”
signed or were fired and sought to      The Plot to Destroy Trump,” Lee         genre for decades, dating to the                                                                                                                                 What happens after the elec-
revive their reputations and for-       Smith’s “The Permanent Coup,”           Eisenhower era. But the volume of                                                                                                                             tion, however, is unclear. Many in
tunes with breathless, often news-      Gregg Jarrett’s “The Russia             titles, and the audience for them,                                                                                                                            the industry wonder if the so-
making memoirs. Those included          Hoax: The Illicit Scheme to Clear       has surged in recent years. With                                                                                                                              called Trump bump can be sus-
works by Anthony Scaramucci,            Hillary Clinton and Frame Donald        the rise of partisan-inflected cable                                                                                                                          tained if Mr. Trump is defeated,
who served for 11 days as the           Trump” and David Horowitz’s re-         news, and the growing polariza-                                                                                                                               and whether sales of political
White House director of commu-          cent book “BLITZ: Trump Will            tion of the media and the public                                                                                                                              books would suffer a post-Trump
nications; Cliff Sims, another for-     Smash the Left and Win.” Mr.            beginning in the 1990s, when                                                                                                                                  slump.
mer White House communica-              Trump recently tweeted in sup-          scandals surrounding the Clin-                                                                                                                                   “There’s always been an appe-
tions aide; Omarosa Manigault           port of a forthcoming book by the       tons fueled fury on the right and                                                                                                                             tite for good insider-ish books, but
Newman, former assistant to the         Fox Business host Lou Dobbs ti-         defensive tactics on the left, pub-                                                                                                                           the merry-go-round of the Trump
president; James Comey, former          tled “The Trump Century: How            lishers started releasing more                                                                                                                                administration and the turbu-
F.B.I. director; John Bolton, for-      Our President Changed the               partisan books in an effort to ap-                                                                                                                            lence of the last four years have
mer national security adviser;          Course of History Forever.”             peal to readers across the political                                                                                                                          created a level of intense interest
and Anonymous, a senior figure in          Thomas Spence, president of          spectrum.                                                                                                                                                     that probably won’t be repeated
the Trump administration.               Regnery Publishing, which pub-              The subgenres that have
                                                                                                                                                                                    CHARLES KRUPA/ASSOCIATED PRESS
                                                                                                                                                                                                                                              for some time,” said Jonathan
   If there was any concern that        lishes conservative titles, said po-    emerged — books that praise the           James Comey, the former F.B.I. director, is among the Trump administration                                          Burnham, the publisher of the
readers would grow tired of tell-       litical books usually do better         president, books that criticize           officials to have written memoirs. He has a new book due in January.                                                HarperCollins imprint Harper.
alls, it has been relieved by sales     when they can rail against the op-      him, White House memoirs, jour-                                                                                                                                  While Mr. Trump provides the
figures. Trump book sales are still     position in power. But the Trump        nalistic narratives — have taken          There have been so many high-           age and further sales boosts.                                               source material for these books,
soaring: This summer, Mr.               years have been good for Regnery.       off to an unprecedented degree            profile books about the Trump era         Some in the industry credit the                                           he doesn’t appear to have the abil-
Bolton’s book sold more than a             “We’ve had a lot of successes,”      under Mr. Trump, said Jon Meach-          that there’s even a forthcoming         soaring sales of political books                                            ity to increase sales of the ones he
million copies, while Ms. Trump’s       Mr. Spence said.                        am, a biographer and the author of        book about all the Trump books:         with lifting the industry overall in                                        likes. Earlier this year, he posted
has gone into its 20th printing.           The boom times have extended         books about Presidents Thomas             “What Were We Thinking,” by the         recent months, in spite of the pan-                                         on Twitter to his 86 million follow-
   “Political books broadly have        beyond dishy memoirs and fire-          Jefferson,       Andrew       Jackson,    Washington Post book critic Car-        demic and economic crisis. Print                                            ers about a book called “Trump
worked more or less in proportion       brand defenders. Even the Consti-       Franklin Roosevelt and George             los Lozada, who surveys some 150        unit sales are up more than 5 per-                                          and Churchill: Defenders of West-
to how polarizing the figure that       tution has sold unusually well.         Bush.                                     titles that try to explain how Mr.      cent this year so far compared                                              ern Civilization,” by Nick Adams.
they orbit is, and you don’t get        Sales of that document are up 40            “Trump has heightened the in-         Trump won and has governed,             with the same period in 2019, ac-                                           According to NPD BookScan, the
more polarizing than Donald J.          percent over the same period dur-       terest in politics, for good and for      and what his presidency tells us        cording to NPD BookScan.                                                    book has sold only 2,810 copies
Trump,” said Eamon Dolan, an ex-        ing President Barack Obama’s            ill,” he said. “It’s an inherently dra-   about the country.                        With just two months before                                               since May. Post Hill Press, which
ecutive editor at Simon & Schus-        second term. And the Mueller re-        matic moment, it’s tribally fierce,          Also driving the unusually high      Election Day, a bumper crop of                                              published it, said a follow-up,
ter who edited Ms. Trump’s book.        port, which was public domain           it’s urgent, so there is this amaz-       volume and sales of Trump books         Trump books is landing. Next                                                “Trump and Reagan,” was coming
“However you feel about the pres-       and available online for free, sold     ing appetite for all things politi-       is the churn of turnover in the         week Skyhorse, an independent                                               next year.
ident in political terms or exist-      hundreds of thousands of copies         cal.”                                     West Wing, accelerating the nor-        publisher, is rushing out “Dis-                                                “When Donald Trump recom-
ential terms for what he might do       when publishers released their              In the last four years, there         mal timeline for insider accounts,      loyal,” a memoir from Michael Co-                                           mends a book, it has little impact
for or to the country, he makes         own editions.                           have been more than 1,200 unique          which usually arrive after a presi-     hen, the president’s former law-                                            on sales, but when Trump hates a
great copy.”                               “Negative, positive, left, right —   titles about Mr. Trump, compared          dent has left office. Mr. Trump has     yer and fixer, who made explosive                                           book, it rockets to No. 1,” said Mr.
   Despite how divisive Mr. Trump       this last three or four years has       with around 500 books about Mr.           expressed his outrage over some         assertions about Mr. Trump’s be-                                            Latimer, the Washington literary
has been as a leader, “Trump is a       lifted all boats,” said Robert B.       Obama and his administration              of the books, responding with           havior in a foreword he released                                            agent. “You pray for Trump to
very unifying figure for book buy-      Barnett, a Washington lawyer            during his first term, according to       irate tweets and legal complaints       on his website. Skyhorse is antici-                                         hate your book, and you pray for
ers,” Mr. Dolan added.                  who brokers major book deals on         an analysis by NPD BookScan.              that drive even more news cover-        pating a hit, with a first printing of                                      him to tweet about it.”


                                                                                                                                                                         IN THE UNITED STATES BANKRUPTCY COURT                               Robinson), and (b) Sills Cummis & Gross, P.C., The Legal Center, One
                                                                                                                                                                                 FOR THE DISTRICT OF DELAWARE                                RiverfrontPlaza,Newark,NewJersey07102(Attn:AndrewH.Sherman,


Journalist Quits Kenosha News Over Headline                                                                                                                        In re:

                                                                                                                                                                   GROUP, LLC, et al.,    1

                                                                                                                                                                                   Debtors.
                                                                                                                                                                                                    ) Chapter 11
                                                                                                                                                                   PROMISE HEALTHCARE ) Case No. 18-12491 (CSS)
                                                                                                                                                                                                    ) (Jointly Administered)
                                                                                                                                                                                                    ) Re: Docket No. 1971
                                                                                                                                                                                                                                             Boris I. Mankovetskiy, and Rachel E. Brennan); and (iii) the Office of
                                                                                                                                                                                                                                             the US Trustee, 844 King Street, Room 2207, Lockbox 35,Wilmington,
                                                                                                                                                                                                                                             Delaware 19801 (Attn: Benjamin A. Hackman) by September 8,
                                                                                                                                                                                                                                             2020 at 4:00 p.m. (prevailing Eastern Time) (the “Objection
                                                                                                                                                                                                                                             Deadline”).
                                                                                                                                                                          NOTICE OF (A) APPROVAL OF DISCLOSURE
         By MARC TRACY                                                                                                                                             STATEMENT, (B) ESTABLISHMENT OF PROCEDURES
                                                                                                                                                                                                                                                 5. Deadline for Filing Motions to Have Claim Temporarily
                                                                                                                                                                                                                                             Allowed for Voting Purposes. Any alleged creditor seeking to have
                                                                                                                                                                        FOR THE SOLICITATION AND TABULATION OF
A journalist resigned on Saturday                                                                                                                                        VOTES TO ACCEPT OR REJECT THE PLAN, (C)
                                                                                                                                                                                                                                             a Claim temporarily allowed for purposes of voting to accept or reject
                                                                                                                                                                                                                                             the Plan pursuant to Bankruptcy Rule 3018(a), must file a motion,
from his job at The Kenosha News                                                                                                                                         APPROVAL OF THE FORMS OF BALLOT AND
                                                                                                                                                                                                                                             pursuant to Bankruptcy Rule 3018(a) (a “3018 Motion”) and serve
                                                                                                                                                                     SOLICITATION MATERIALS, (D) ESTABLISHMENT
after objecting to the headline of                                                                                                                                 OF VOTING RECORD DATE, (E) SCHEDULING OF THE
                                                                                                                                                                                                                                             the 3018 Motion on the Debtors so that it is received no later than four-
                                                                                                                                                                                                                                             teen (14) days prior to the Confirmation Hearing (the“3018 Motion
an article that chronicled a rally in                                                                                                                                CONFIRMATION HEARING AND ESTABLISHMENT
                                                                                                                                                                                                                                             Deadline”),which is September 3,2020 at 5:00 p.m.ET.The dead-
                                                                                                                                                                       OF THE DEADLINE FOR FILING OBJECTIONS TO
support of Jacob Blake, a Black                                                                                                                                     CONFIRMATION OF THE PLAN, AND (F) APPROVAL
                                                                                                                                                                                                                                             line to file an objection to a 3018 Motion shall be seven (7) days prior
                                                                                                                                                                                                                                             to the Plan Confirmation Hearing (the “3018 Objection Deadline”),
man who was shot seven times in                                                                                                                                               OF THE RELATED FORMS OF NOTICE
                                                                                                                                                                                                                                             whichisSeptember10,2020at4:00p.m.ET.
                                                                                                                                                                  PLEASETAKE NOTICE OFTHE FOLLOWING:
the back by a white Kenosha po-                                                                                                                                       1. Approval of Disclosure Statement. By order dated August
                                                                                                                                                                                                                                                 6. Copies of Plan and Related Documents. Copies of the
                                                                                                                                                                                                                                             Plan, the Disclosure Statement, the Solicitation Procedures Order,
lice officer.                                                                                                                                                     5,2020 (the“Solicitation Procedures Order”) [D.I.1971],the United          and related documents are available for review free of charge by: (a)
                                                                                                                                                                  States Bankruptcy Court for the District of Delaware (the“Bankruptcy       accessing Solicitation Agent’s website at https://cases.primeclerk.
   The journalist, Daniel J. Thomp-                                                                                                                               Court”), having jurisdiction over the chapter 11 cases of the above-       com/promisehealthcaregroup,(b) writing to the Solicitation Agent,via
son, a digital editor who said he                                                                                                                                 captioned debtors and debtors in possession (the “Debtors”),               first-class or overnight mail, at Promise Healthcare Ballot Processing
                                                                                                                                                                  approved the Debtors’ Disclosure Statement for the Second Amended          Center, c/o Prime Clerk LLC, One Grand Central Place, 60 East 42nd
was the only full-time Black staff                                                                                                                                Joint Chapter 11 Plan of Liquidation of Promise Healthcare Group, LLC      Street, Suite 1440, New York, NY 10165, (c) calling the Solicitation
member at the paper, which cov-                                                                                                                                   and Its Debtor Affiliates, dated July 30, 2020 (as may be amended,         Agent at (844) 822-9230 (domestic, toll-free) or (347) 338-6503
                                                                                                                                                                  modified, and/or supplemented, the “Disclosure Statement”) [D.I.           (international, toll), or (d) emailing promisehealthcareinfo@
ers southeastern Wisconsin, said                                                                                                                                  1957] as containing adequate information within the meaning of             primeclerk.com. Please note that the Solicitation Agent is not
the headline did not accurately                                                                                                                                   section 1125 of chapter 11 of title 11 of the United States Code (the      permittedtogivelegaladvice.
                                                                                                                                                                  “Bankruptcy Code”), and authorized the Debtors to solicit votes to             7. NOTICE REGARDING RELEASE, EXCULPATION, AND
sum up the article and gave a false                                                                                                                               accept or reject the Second Amended Joint Plan of Liquidation, dated       INJUNCTION PROVISIONS IN THE PLAN. The Plan contains
impression of the rally itself,                                                                                                                                   July 30, 2020 (as may be amended, modified, or supplemented, the           release, exculpation, and injunction provisions in its Article IX
                                                                                                                                                                  “Plan”)2 [D.I.1956], annexedasExhibitAtotheDisclosureStatement.            that may affect your rights if you are the Holder of a Claim or
which he attended. The rally for                                                                                                                                      2. Deadline for Voting on the Plan. By the Solicitation                Interest and the Plan is confirmed. If you believe you are such
Mr. Blake, who was left paralyzed                                                                                                                                 Procedures Order, the Bankruptcy Court established September               a Holder, you are advised and encouraged to obtain and care-
                                                                                                                                                                  1, 2020 at 5:00 p.m. (prevailing Eastern Time) (the “Voting                fully review and consider a copy of the Plan and its provisions
by the shooting on Aug. 23, includ-                                                                                                                               Deadline”) as the deadline by which Ballots accepting or rejecting the     accordingly.
ed calls for unity from his father,                                                                                                                               Plan must be received.Only holders of Claims in the following Classes
                                                                                                                                                                                                                                             Dated: August7,2020,Wilmington,Delaware
                                                                                                                                                                  areentitledtovotetoacceptorrejectthePlan:
Jacob Blake Sr., and Wisconsin’s                                                                                                                                         (a) Class4SettlementClaims;                                         DLA PIPER LLP (US), /s/ Stuart M. Brown , Stuart M. Brown (#4050),
                                                                                                                                                                                                                                             Matthew S. Sarna (#6578), 1201 N. Market Street, Suite 2100,
lieutenant governor, Mandela                                                                                                                                             (b) Class5AllegedLegalExpenseIndemnificationClaims;
                                                                                                                                                                         (c) Class6GeneralUnsecuredClaims;and                                Wilmington, DE 19801, Telephone: (302) 468-5700, Facsimile: (302)
Barnes, the article said.                                                                                                                                                (d) Class7ConvenienceClassClaims.                                   394-2341, Email: Stuart.Brown@dlapiper.com, Matthew.Sarna@
                                                                                                                                                                      Holders of Claims or Interests in the Non-Voting Classes are either    dlapiper.com -and- WALLER LANSDEN DORTCH & DAVIS, LLP, John
   The headline, which appeared                                                                                                                                   (i) Unimpaired and are conclusively presumed to have accepted the          Tishler (admitted pro hac vice), Katie G. Stenberg (admitted pro hac
on the Kenosha News website on                                                                                                                                    Plan under section 1126(f) of the Bankruptcy Code, which Holders           vice), Blake D. Roth (admitted pro hac vice), Tyler N. Layne (admitted
                                                                                                                                                                  will receive the Unimpaired Party Notice or (ii) Impaired but will         pro hac vice), 511 Union Street, Suite 2700, Nashville, TN 37219,
Saturday, highlighted a remark                                                                                                                                    neither retain nor receive any property under the Plan and, thus, are      Telephone: (615) 244-6380, Facsimile: (615) 244-6804, Email: John.
from one rally participant: “Ke-                                                                                                                                  conclusively deemed to have rejected the Plan under section 1126(g)        Tishler@wallerlaw.com,Katie.Stenberg@wallerlaw.com,Blake.Roth@
                                                                                                                                                                  of the Bankruptcy Code,which Holders will receive the Impaired Party       wallerlaw.com,Tyler.Layne@wallerlaw.com, Attorneys for the Debtors
nosha speaker: ‘If you kill one of                                                                                                                JORDAN PAULEY
                                                                                                                                                                  Notice. The Non-Voting Creditor Notices set forth the procedures for       andDebtorsinPossession
us, it’s time for us to kill one of     Daniel J. Thompson, who resigned from The Kenosha News on Sunday over its handling of the Jacob Blake story.              allowing the Non-Voting Parties to opt-out of the releases contained       1
                                                                                                                                                                                                                                                 The Debtors in these Chapter 11 Cases, together with the last four
                                                                                                                                                                  inArticleIX.B.2ofthePlan.                                                  digits of each Debtor’s federal tax identification number,are as follows:
yours.’ ” The online version of the                                                                                                                                   3. Confirmation Hearing. The Bankruptcy Court shall hold a             HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare
article included a 59-second video      Jacob,” came days after Kyle Rit-       Heisse responded, “Yes you                                                        hearing (the “Confirmation Hearing”) to consider confirmation of           #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise
                                                                                                                          Blake. It’s about his family, it’s      the Plan on September 17,2020 at 4:00 p.m.(prevailing Eastern              Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
showing the person who spoke            tenhouse, a 17-year-old from Illi-      should calm down. That is a public        about moving forward together           Time), before the Honorable Christopher S. Sontchi, United States          (6644),HLP of Los Angeles,LLC (9102),HLP of Shreveport,Inc.(1708),
those words, a Black man who            nois, was charged with homicide         threat, and it is an exact quote at a                                             Bankruptcy Judge, in Courtroom #6 of the United States Bankruptcy          HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at
                                                                                                                          peacefully, and I saw that today,       Court for the District of Delaware, 824 North Market Street, 5th Floor,    the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP
was not identified by name.             in the killings of two protesters       rally that was to that point totally      and that headline did not reflect it.   Wilmington, Delaware 19801. The Confirmation Hearing may be                Properties, Inc. (0068), Promise Healthcare of California, Inc. (9179),
   Mr. Thompson, who joined the         during earlier demonstrations in        on message.”                              And when they refused to change         adjourned or continued from time to time by the Bankruptcy Court or        Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc.
                                                                                                                                                                  the Debtors,with the consent of theCommittee,without furthernotice         (9219),Promise Hospital of Baton Rouge,Inc.(8831),Promise Hospital
paper’s newsroom three years            Kenosha. President Trump is               Mr. Thompson replied: “Then I           it, I quit.”                            other than adjournments announced in open Bankruptcy Court or as           of Dade, Inc. (7837), Promise Hospital of Dallas, Inc. (0240), Promise
ago, said he found the headline off-    scheduled to visit the Wisconsin        quit.”                                        He has set up a GoFundMe            indicated in any notice of agenda of matters scheduled for hearing         Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida
                                                                                                                                                                  filed with the Bankruptcy Court.The Debtors, with the consent of the       at The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886),
base. “The story is about the en-       city on Tuesday.                          Mr. Heisse confirmed that Mr.           campaign and said he was con-           Committee, may modify the Plan, if necessary, prior to, during, or as a    Promise Hospital of Lee,Inc.(8552),Promise Hospital of Overland Park,
tire reaction of all the speakers          Mr. Thompson, 30, said he at-        Thompson was no longer with The           templating “how I would run a           result of the Confirmation Hearing in accordance with the terms of the     Inc.(5562),Promise Hospital of Phoenix,Inc.(1318),Promise Hospital
                                                                                                                                                                  Planand/orSolicitationProceduresOrderwithoutfurthernotice.                 of Salt Lake, Inc. (0659), Promise Hospital of Vicksburg, Inc. (2834),
and people in attendance, and that      tended the Saturday rally but did       Kenosha News but would not go             media company in Kenosha and if             4. Deadline for Filing Objections to Confirmation of the               Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
quote is one outlier falling within a   not cover it. Shortly after 7 p.m.      into detail, saying, “I do not com-       that is a viable option for me.”        Plan. Objections, if any, to the confirmation of the Plan, if any, must    of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise
                                                                                                                                                                  (a) be in writing; (b) comply with the Bankruptcy Rules and the Local      Properties of Shreveport,LLC (9057),Promise Skilled Nursing Facility of
flood of positive ones,” he said in     that day, he sent a text that includ-   ment on personnel matters.” He                By noon Sunday, the headline        Rules; (c) state the name and address of the objecting party and the       Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita
an interview.                           ed a screenshot of the headline to      added, “The community depends             had been changed on the Kenosha         amount and nature of the claim or equity interest of such entity           Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum Properties,
                                                                                                                                                                  or person; (d) state with particularity the basis and nature of any        L.P. (8203), Success Healthcare 1, LLC (6535), Success Healthcare, LLC
   He added that the speech made        Bob Heisse, the executive editor        on us and we are working under            News site. It now reads: “Ke-           objection to confirmation of the Plan and, if practicable, a proposed      (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC
by Mr. Blake’s father would have        of The Kenosha News.                    challenging circumstances. We             nosha speaker strays from mes-          modification to the Plan that would resolve such objection; and (e)        (2328),Promise Behavioral Health Hospital of Shreveport,Inc.(1823),
                                                                                                                                                                  be filed, together with proof of service, with the Court and served        Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation
been more worthy of the headline.          “I don’t even know if I can asso-    are telling all sides of the story        sage at rally.”                         so that they are actually received by the following Notice Parties:        Center at the Villages, Inc. (7529), and PHG Technology Development
“The things that frustrated me          ciate with the company after that,”     with photos, videos and stories,              “I hear the headline’s been         (i) counsel to the Debtors: (a) DLA Piper LLP (US), 1201 North Market      and Services Company, Inc. (7766). The mailing address for the
                                                                                                                                                                  Street, Suite 2100, Wilmington, Delaware 19801 (Attn: Stuart R.            Debtors, solely for purposes of notices and communications, is c/o
most is Mr. Blake, Jacob Blake’s        Mr. Thompson said in the text. “I       and we will continue to do so.”           changed,” Mr. Thompson wrote on         Brown and Matthew S.Sarna) and (b) Waller Lansden Dortch & Davis,          FTI Consulting, Inc., 50 California Street, Suite 1900, San Francisco, CA
father, himself personally, called      need to calm down, but I wanted           In a video he posted on Face-           Facebook. “Wow. Only took me            LLP, 511 Union Street, Suite 2700, Nashville, Tennessee 37219 (Attn:       94111.
                                                                                                                                                                  John C. Tishler, Tyler N. Layne, and Courtney K. Stone); (ii) counsel to   2
                                                                                                                                                                                                                                                 Capitalized terms not otherwise defined herein shall have the
for a night of peace, of no destruc-    you to know immediately.”               book after his resignation, Mr.           quitting.”                              the Creditors’ Committee: (a) Pachulski Stang Ziehl & Jones, LLP, 919      meaning ascribedto theminthe Plan. Capitalized terms nototherwise
tion, no riots,” Mr. Thompson said.        According to a screenshot pro-       Thompson said, “I did what I did                                                  North Market Street, 17th Floor, P.O. Box 8705, Wilmington, Delaware       defined in the Plan shall have the meaning ascribed to them in the
                                                                                                                                                                  19899 (Attn: Jeffrey N. Pomerantz, Bradford J. Sandler, and Colin R.       SolicitationProceduresOrder
   The rally, billed as “Justice for    vided by Mr. Thompson, Mr.              because today is about Jacob              Susan Beachy contributed research.
